NUMBERS 13-12-00092-CR & 13-12-00093-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG

RAYMOND BROUSSARD,                                                                 Appellant,

                                               v.

THE STATE OF TEXAS,                                                                  Appellee.


                      On appeal from the 94th District Court
                           of Nueces County, Texas.


                          MEMORANDUM OPINION
             Before Justices Rodriguez, Benavides, and Perkes
                Memorandum Opinion by Justice Benavides
       By one issue in this consolidated appeal, 1 appellant Raymond Broussard

contends that the trial court abused its discretion when it revoked his community

supervision. We affirm.
       1
         We granted appellant’s motion to consolidate appeals because the trial court held a single
hearing on motions to revoke community supervision. See TEX. R. APP. P. 47.1
                                        I.      BACKGROUND2

        In February 2007, Broussard was convicted for possession of cocaine (Cause No.

13-12-0093-CR), a state jail felony.                See TEX. HEALTH & SAFETY CODE ANN. §

481.115(a)–(b) (West 2010).                  He was sentenced to two years of community

supervision.3 In March 2007, Broussard was convicted for injury to a child (Cause No.

13-12-0092-CR), a first-degree felony.              See TEX. PENAL CODE ANN. § 22.04 (West

2011). The trial court sentenced him to seven years of community supervision.

        In 2011, the State sought to revoke Broussard’s community supervision in both

causes. The State alleged that Broussard violated various conditions of his community

supervision including: (1) committing an aggravated robbery; (2) failing to report to his

community supervision officer for June 2011; (3) failing to pay court costs; (4) failing to

attend a drug offender education program; (5) failing to attend a felony victim impact

panel; (6) failing to complete 120 hours of community service restitution; (7) associating

with known felons/drug dealers/users; and (8) failing to observe the curfew imposed by

the terms of the community supervision.

        Broussard pleaded “true” to allegations 3, 5, 6, 7, and 8 above.                       Broussard

pleaded “not true” to the remaining allegations.            At the hearing, testimony was received

from community supervision officers, the victim of the alleged aggravated robbery, the

Corpus Christi police officer who arrested Broussard the night of the alleged aggravated

robbery, the crime scene investigator who processed the scene of the aggravated

robbery, and Broussard.            See id. § 29.03 (West 2011).             At the conclusion of the

        2
          Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to advise the parties of the Court’s decision and the basic reasons for
it. See TEX. R. APP. P. 47.4.
        3
            This term was later extended by three years.

                                                     2
hearing, the trial court found allegations one (aggravated robbery) and two (failure to

report) to be “true” and found allegation four (failure to attend a drug offender education

program) to be “not true.”

       Accordingly, the trial court revoked Broussard’s community supervision terms on

the possession of cocaine and on the injury to a child charges and sentenced Broussard

to two years and seven years’ imprisonment, respectively, in the Texas Department of

Criminal Justice—Institutional Division.   This appeal ensued.

                              II.    MOTION TO REVOKE

       By one issue, Broussard asserts that the trial court abused its discretion for

finding that Broussard’s commission of an aggravated robbery was “true” because the

evidence was insufficient to support the trial court’s conclusion.

A.     Standard of Review

       We review a trial court’s order revoking community supervision for an abuse of

discretion.   See Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); Jones v.

State, 112 S.W.3d 266, 268 (Tex. App.—Corpus Christi 2003, no pet.).

       In determining questions regarding sufficiency of the evidence in revocation

cases, the State bears the burden to prove by a preponderance of the evidence the

allegations asserted.   See Rickels, 202 S.W.3d at 763.        In other words, the greater

weight of the credible evidence which would create a reasonable belief that the

defendant has violated a condition of his probation must support the trial court’s order.

Id. We view the evidence in a light most favorable to the trial court’s judgment.     See

Jones, 112 S.W.3d at 268; Canseco v. State, 199 S.W.3d 437, 438 (Tex. App.—Houston

[1st Dist.] 2006, pet. ref’d). Furthermore, the trial court is the exclusive judge of the


                                             3
credibility of the witnesses and must determine whether the allegations in the motion to

revoke are sufficiently demonstrated.    Canseco, 199 S.W.3d at 438.

B.     Discussion

       Here, Broussard argues that the evidence does not support the trial court’s finding

of true regarding his role in the alleged aggravated robbery. We disagree.         C.M., the

victim of the alleged aggravated robbery, testified that Broussard was one of three

attackers who physically assaulted him around midnight on September 23, 2011 and

took $70 from his front pants pocket inside of his Corpus Christi, Texas apartment.

C.M. also testified that he did not know any of his alleged attackers prior to this incident.

The trial court also admitted C.M.’s telephone call to 911 emergency operators

immediately following the attack.     Our review of the 911 call indicates that C.M.’s

account to emergency operators that night matched his testimony to the trial court at the

revocation hearing.

       Broussard admitted that he visited C.M.’s home on the night in question along

with two male friends, as well as his girlfriend, Cecilia, who Broussard described as a

“known prostitute.” Broussard testified that he and his friends accompanied Cecilia so

that she could collect money owed to her by C.M. for sexual services rendered.

Broussard testified that C.M. did not want to pay Cecilia and eventually Broussard’s

friend, Ricky Perales, struck C.M. on Cecilia’s orders. C.M. contended that he gave the

$70 to his attackers, after Perales continued to beat him. Broussard stated that at no

point did he strike C.M. during the altercation.

       Our review of the record indicates that the trial court did not abuse its discretion

because it was within the trial court’s discretion, as the exclusive judge of witness


                                             4
credibility and finder of fact, see Jones, 112 S.W.3d at 268, to find that the State’s

allegation that Broussard participated in the aggravated robbery of C.M. was proven true

by a preponderance of the evidence.4 See Rickels, 202 S.W.3d at 763.                         Accordingly,

Broussard’s sole issue is overruled.

                                        III.     CONCLUSION

        The trial court’s judgments are affirmed.



                                                                   __________________________
                                                                   GINA M. BENAVIDES,
                                                                   Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
23rd day of August, 2012.




        4
           Even if we assume arguendo that the evidence was insufficient to support the trial court’s finding
of true on the aggravated robbery allegation, the trial court was still within its discretion to revoke
Broussard’s community supervision. Pleas of true, standing alone, support revocation of community
supervision. Jones v. State, 112 S.W.3d 266, 268 (Tex. App.—Corpus Christi 2003, no pet.) (citing Cole v.
State, 578 S.W.2d 127, 128 (Tex. Crim. App. [Panel Op.] 1979)). In this case, Broussard pleaded true to
five of the eight allegations asserted by the State. With those five pleas, the trial court was within its
discretion to revoke Broussard’s community supervision regardless of its finding of true on the aggravated
robbery allegation.

                                                     5